Citation Nr: 9908578	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  95-28 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected spondylolisthesis, L5-S1, with spina bifida occulta 
and lumbosacral strain, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	G. William Thomason, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1978 to May 
1981.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In a September 1994 rating 
decision, the RO denied an April 4, 1994 claim for an 
evaluation in excess of 20 percent for service-connected 
spondylolisthesis, L5-S1, with spina bifida occulta and 
lumbosacral strain.  By a May 1996 rating decision, the 
evaluation for the back disability was increased to 40 
percent.  By a rating decision issued in June 1997, an 
effective date of April 4, 1994 was assigned for the 
increased evaluation to 40 percent.  By a September 1996 
rating decision, the RO denied a claim of entitlement to a 
total rating for compensation purposes based on individual 
unemployability due to service-connected disability (TDIU).  
These claims return to the Board following a remand issued in 
October 1997.  

In July 1998, the veteran was notified by the RO that the 
evaluation for his back disability had been increased from 40 
percent to 60 percent.  However, before that evaluation 
became effective, the veteran was notified, by correspondence 
dated in August 1998, that the increase to 60 percent was in 
error and that the 40 percent evaluation was the correct 
evaluation and remained in effect.  Administrative records 
reflect that the increased evaluation to 60 percent was not 
processed, and no benefits were paid at the increased level.  
Further explanation of the error was provided to the veteran 
in September 1998.  As this was an administrative error that 
was correctly by the RO shortly thereafter, this appeal does 
not involve a rating reduction issue or a rating restoration 
issue.  


FINDINGS OF FACT

1.  Spondylolisthesis, L5-S1, with spina bifida occulta and 
lumbosacral strain, is currently manifested by continuous low 
back pain radiating into both legs, some muscle spasms, 
normal sensation and little evidence of loss of muscle 
strength of the lower extremities, normal ankle reflexes, and 
no more than moderate limitation of range of motion of the 
lumbar spine, with full range of motion on recent VA 
examination; there is no more than severe recurrent symptoms 
compatible with sciatic neuropathy with intermittent relief.

2.  The veteran has one service-connected disability, 
spondylolisthesis, L5-S1, with spina bifida occulta and 
lumbosacral strain, evaluated as 40 percent disabling.

3.  The veteran has completed high school and two years of 
technical college education in accounting and has 
occupational experience as an assembly line worker, truck 
driver, school bus driver, security guard, finance company 
representative, and as a substitute teacher, among other 
experience.

4.  The veteran's service-connected disability precludes 
manual labor or employment which requires lifting or full 
range of motion of the back, but the veteran is medically 
able to perform less strenuous work.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 40 
percent for spondylolisthesis, L5- S1, with spina bifida 
occulta and lumbosacral strain, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.45, 
4.71a, Diagnostic Codes 5293, 5295 (1998).

2.  The criteria for a total evaluation based upon 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an evaluation in 
excess of 40 percent for his service-connected back 
disability.  He further contends that he is unemployable as a 
result of that service-connected disability.  These claims 
are well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), since an allegation that a service-connected 
disability has increased in disability is sufficient to 
render the claim well grounded.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of a 
VA Schedule for Rating Disabilities, which is based on 
average impairment of earnings capacity.  38 U.S.C.A. § 1155.  
In evaluating service-connected disability, the Board 
considers the current examination reports in light of the 
whole recorded history to ensure that the current rating 
accurately reflects the elements of disability present.  38 
C.F.R. § 4.2.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

1.  Claim for Increased Evaluation for Spondylolisthesis

While a detailed recitation of the remote history of the 
veteran's service-connected back disability with 
spondylolisthesis of the L5-S1 vertebrae is not required, the 
Board notes that the veteran separated from active service as 
a result of this disability.  When the veteran was treated 
for back pain following a vehicular accident while on 
maneuvers, spondylolisthesis, Grade I, and spina bifida 
occulta, were diagnosed.  In addition, spondylolysis and low 
back strain or spasm were diagnosed in service.  During 
service, it was determined that spondylolisthesis and spina 
bifida occulta existed prior to service but were aggravated 
by service.  

By an August 1981 rating decision, service connection was 
granted for spondylolisthesis, L5-S1, with spina bifida 
occulta, and a 10 percent disability evaluation was assigned.  
A 20 percent evaluation was granted, effective in January 
1992, and that evaluation was in effect when the veteran 
filed the April 1994 claim which became the basis of this 
appeal.  As noted in the introduction to this decision, the 
20 percent rating was subsequently increased to 40 percent, 
effective from the date of receipt of the reopened claim. 

On private examination in March 1994, the veteran reported 
sudden onset of impaired ability to use his entire left side, 
including his left arm.  He was markedly dizzy and weak when 
attempting to stand or walk.  He had a left facial droop.  A 
possible diagnosis of multiple sclerosis was assigned.  
Subsequent private medical records reflect that left upper 
extremity deficits and facial drooping resolved.  

The summary of an August 1994 VA hospitalization reflects 
that the veteran was admitted following acute onset of 
increased low back pain radiating into the left leg, left leg 
weakness, and inability to stand or walk.  Electomyelography 
(EMG) examination disclosed radiculopathy.  Radiologic and 
magnetic resonance imaging (MRI) examinations of the spine 
disclosed L5-S1 spondylolisthesis, grade I.  Reflexes were 3+ 
in the lower extremities.  The veteran was provided with a 
TENS unit and a back brace.  Discharge diagnoses included 
left-sided weakness, probably psychogenic.

Private medical records dated in August 1995 reflect that the 
veteran was using a wheelchair three to four days a week and 
ambulating independently the rest of the time.  There was 
irritability of the lower lumbar paraspinal muscles and 
evidence of denervation indicative of mild radiculopathy.  
The examiner concluded that the veteran was able to perform 
sedentary work, defined as work which required lifting a 
maximum of 10 pounds occasionally and only occasional walking 
or standing.

Private medical records dated in September 1995 reflects that 
the veteran complained of constant back pain radiating to 
both hips and posteriorly down the legs to the knees.  There 
was occasional numbness, tingling, and shooting pain in the 
lower extremities bilaterally.  The veteran's gait was 
basically normal, although he was unable to toe and heel walk 
due to pain.  In November 1995, the veteran complained of 
increased back pain with radiation of pain down the right leg 
as far as the ankle. 

By a Social Security Administration (SSA) decision issued in 
January 1996, the veteran was found disabled as of March 
1994.  SSA determined that the veteran was unable to sustain 
the requirements for sedentary work.  

Private medical records dated in January 1996 disclose that 
conservative therapy was not effective in alleviating the 
veteran's symptoms, and surgical intervention was planned.  

Private medical records dated in February 1996 reflect that 
diagnostic testing conducted after the veteran experience 
chest pain disclosed that it was unlikely that the pain was 
of cardiac origin.  The veteran was advised to lose weight.

At a personal hearing conducted in April 1997, the veteran 
testified that he was able to stand in one place for only a 
few minutes at a time before he had to sit down or lie down, 
because the back of his legs would begin hurting and 
sometimes give way.  He testified that he could sit for "a 
couple of hours" before he would have to stretch.  He 
testified that he was able to carry nothing heavier than a 
dish or a glass.  He testified that he was able to ambulate 
independently some days, and required a walker or used a 
wheelchair other days.  He testified that he had been unable 
to undergo planned back surgery because he developed other 
medical problems, and had difficulty controlling his 
hypertension, which precluded the surgery.

The veteran was again provided VA examination in May 1997.  
Subjectively, the veteran reported low back pain and 
cramping, stiffness, and weakness of lower extremities.  He 
reported use of a walker during ambulation, and occasionally 
use of a wheelchair.  He reported that MRI's disclosed a 
"pinched nerve."  There was postural abnormality, with the 
veteran holding himself bent forward at the waist.  There was 
palpable muscle spasm and tenderness in the low back area.  
Range of motion was to 40 degrees of forward flexion, five or 
10 degrees of lateral flexion, and minimal rotation, although 
backward extension was reduced by only five degrees.  All 
range of motion caused significant discomfort.  Deep tendon 
reflexes were 2-3+ in the lower extremities, and were 
bilaterally and symmetrical.  Strength in the lower 
extremities was 2-3+ bilaterally.  Straight leg raising was 
negative.  Spondylolisthesis was palpable at L5-S1.  The 
examiner concluded that the veteran had low back pain with 
presumable spinal stenosis due to spondylolisthesis, and 
diffuse lower extremity weakness but no clear radiculopathy.  

The veteran was again afforded VA examination in April 1998.  
At that time, he complained of back disability and spasms of 
the bladder.  His range of motion was to 60 degrees of 
forward bending, 20 degrees of extension, 15 degrees of 
bending to the left side, and 20 degrees of side bending to 
the right.  Straight leg raising was negative.  His gait was 
antalgic.  Muscle strength was 5/5 in the lower extremities, 
with slight giveaway on the right, and with normal tone and 
bulk.  Sensation to pinprick was normal.  Reflexes were 2+.  
EMG revealed bilateral lumbosacral radiculopathy, left upper 
lumbar radiculopathy, bilateral sural nerve lesions, and a 
spastic bladder.

On examination in June 1998, the examiner reported that the 
veteran had normal range of motion and normal motor strength 
in the lower extremities, without fatigue due to 
radiculopathy.  The examiner opined that, during flare-ups, 
the veteran would be limited in his ability to walk, and 
stated that the veteran would be limited to jobs that did not 
require heavy lifting, which would cause recurrent injury to 
the back.

The veteran's spondylolisthesis of L5-S1, with spina bifida 
occulta and lumbosacral sprain, are evaluated under 
Diagnostic Code 5295, the criteria used to evaluate 
lumbosacral strain.  Under Diagnostic Code 5295, a 20 percent 
rating is warranted with muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent rating, the maximum 
evaluation available under that code, is warranted if the 
lumbosacral strain is severe, with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  A 40 percent evaluation, 
the veteran's current evaluation, is the highest schedular 
evaluation available under this diagnostic code.

The Board notes that application of criteria for evaluation 
based on loss of range of motion would not result in an 
evaluation in excess of 40 percent, since the highest 
schedular evaluation available, for severe limitation of 
range of motion, is 40 percent, the veteran's current 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  There 
is no medical evidence of ankylosis or complete immobility of 
the lumbar spine that supports a 50 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5289.

The Board has also considered whether an evaluation in excess 
of 40 percent may be warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which provides the criteria for 
evaluation of intervertebral disc syndrome (IDS).  While disc 
disease has not been medically diagnosed, there is some 
indication of neurological involvement, although there is 
also evidence of non-service-connected bilateral sural nerve 
lesions and multiple sclerosis.  The medical evidence 
reflects that the veteran has neurologic symptoms, including 
pain that radiates into his lower extremities.  Since 1994, 
several diagnoses, ranging from multiple sclerosis to 
fibromyalgia, have been considered in an attempt to medically 
explain the veteran's disability picture.  Although the 
evidence reflects that, beginning in 1994, the veteran has 
been subject to episodes of severe neurologic impairment, 
with inability to stand and walk, of sudden onset, the 
etiology of these episodes has not been clearly identified.  
However, it is clear that these episodes include the face and 
upper extremities as well as the lower extremities.  There is 
no medical evidence or opinion attributing the episodes of 
more severe impairment to the veteran's service-connected 
lumbosacral disability.  

The evidence reflects that the veteran's mobility, including 
use of his lower extremities, is more severely impaired some 
days than other days.  However, the evidence also reflects 
that the veteran's muscle strength, reflexes, and sensation 
in the lower extremities remain essentially normal.  There is 
some clinical evidence of muscle spasms, although it is not 
been consistently shown, and recent straight leg raise 
testing was negative.  As to the veteran's reflex's, the 
Board specifically notes that there is no medical evidence of 
absent or diminished ankle jerks.  Even if all of the 
veteran's neurological symptoms are considered, the medical 
evidence shows no more than severe recurrent symptoms 
compatible with sciatic neuropathy with intermittent relief.  
Hence, a rating in excess of 40 percent under Diagnostic Code 
5293 is not warranted.  

The evidence is not in equipoise, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant an evaluation in excess of 40 percent 
for service-connected spondylolisthesis, L5-S1, with spina 
bifida occulta and lumbosacral strain.

2.  Claim for TDIU

The veteran is service connected for one disability, 
spondylolisthesis, L5-S1, with spina bifida occulta and 
lumbosacral strain, evaluated as 40 percent disabling.  Thus, 
the veteran does not meet the percentage requirements for 
consideration of entitlement to a total evaluation based on 
unemployability.  Where the percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service- connected disabilities.  38 C.F.R. § 4.16(b).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question is whether 
the veteran, in light of his service-connected disorders, is 
capable of performing the physical and mental acts required 
by employment, not whether he or she can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board recognizes that the veteran's service-connected 
back disability results in definite industrial impairment, 
particularly with respect to standing, walking, and lifting.  
The veteran cannot perform manual labor of the types in which 
he has the most significant employment experience.  However, 
there is no evidence, other than the veteran's own 
assertions, that he cannot perform sedentary work.  The 
private examiner who evaluated him in August 1995 concluded 
that the veteran was able to perform sedentary work.  The VA 
examiner who conducted a June 1998 examination opined that 
the veteran could be employed in "most any job" that did 
not required heavy lifting or full range of motion of the 
lumbosacral spine, and would be unable to perform jobs 
requiring walking, at least during flare-ups.  

The veteran and his attorney contend, in essence, that the 
veteran is entitled to TDIU because the veteran has been 
awarded disability benefits by the Social Security 
Administration (SSA).  While pertinent to the adjudication of 
a claim for VA benefits, a decision granting SSA disability 
benefits is not controlling for VA purposes.  Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  This argument fails to recognize that 
the criteria for SSA benefits and VA TDIU benefits are not 
equivalent.  See Gary v. Brown, 7 Vet. App. 229 (1994).  In 
this case, the medical evidence reflects that the veteran may 
perform a sedentary job.  The Board has reviewed the SSA 
records, which were obtained by the RO, and finds no medical 
opinion that the veteran is precluded from employment by his 
service-connected back disability.  

The evidence in the VA vocational rehabilitation folder also 
reflects that the employment opportunities in the veteran's 
locality are limited.  While regulations require that SSA 
establish that such sedentary employment is available in the 
job market in which the veteran is residing in order to deny 
the benefit, there is no equivalent VA regulation.  Id.  

The Board notes that, in addition, that the medical evidence 
of record reflects that the veteran suffers from disabling 
non-service-connected medical disorders, such a hypertension 
that, according to the veteran's testimony during this 
appeal, is not under good control, and a knee disorder.  
There is also some indication of multiple sclerosis and 
bilateral sural nerve lesions.  The evidence of record as to 
the effects of the veteran's service-connected disability is 
the only evidence which may, as a matter of law, be 
considered in determining whether the veteran is entitled to 
a total evaluation based on unemployability for veterans' 
benefits purposes.  It is also again pertinent to point out 
that, while the veteran's employment options are certainly 
limited, the only medical opinions that have addressed the 
question of whether the veteran can work go against his 
claim, with two physicians indicating that the veteran was 
not precluded from performing sedentary employment. 

In considering the veteran's entire clinical history as well 
as his educational and employment backgrounds, the Board is 
unable to conclude that the veteran is precluded from all 
forms of substantially gainful employment solely because of 
his service-connected low back disability.

The preponderance of the evidence is against a finding that 
the veteran's service-connected back disability, considered 
without evidence of additional disability due to other 
disorders, renders him unable to secure or follow a 
substantially gainful occupation.  It follows that there is 
therefore not such a balance of the positive and the negative 
evidence to otherwise warrant a favorable determination under 
the provisions of 38 U.S.C.A. § 5107(b).






ORDER

An evaluation in excess of 40 percent evaluation for service-
connected spondylolisthesis, L5-S1, with spina bifida occulta 
and lumbosacral strain, is denied.  

Entitlement to a total disability evaluation based on 
unemployability due to service-connected disability is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

